Citation Nr: 0843767	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for acute multifocal 
placoid pigments epitheliopathy (eye disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 through July 
1976, including several verified and unverified periods of 
active duty for training (ACDUTRA).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal was remanded for 
additional development in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the September 2007 remand, the Board instructed the RO/AMC 
to obtain the veteran's medical records from the Charleston, 
South Carolina, Naval hospital.  In October 2007 the veteran 
was sent a letter asking him to provide the address of this 
hospital.  It is unclear why the veteran was expected to 
provide this information, as there are not multiple Naval 
hospitals in that area.  The RO/AMC then requested these 
records directly, but did not wait for a response before 
issuing a supplemental statement of the case (SSOC) and 
returning the appeal to the Board.  The Board errs as a 
matter of law when it fails to ensure compliance with its 
remand orders, and further remand is mandated if it does not.  
See Stegall v. West, 11 Vet. App. 268 (1998).  As such, 
another remand is necessary so that the RO/AMC can make a 
more thorough attempt to obtain these records.

Also in its September 2007 remand, the Board instructed the 
RO/AMC to verify the veteran's periods of active duty, 
ACDUTRA, and inactive duty for training (INACDUTRA).  The 
RO/AMC then requested this information, but did not wait for 
a response before issuing an SSOC and returning the appeal to 
the Board.  As such, another remand is necessary so that the 
RO/AMC can make a more thorough attempt to obtain this 
information.  See Stegall, supra.
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, ACDUTRA, 
and INACTDUTRA with the Air Force Reserves 
and (2) forward all service medical 
records associated with such duty for 
incorporation in the record.  Evidence of 
a negative response to attempts to obtain 
these records should also be associated 
with the claims file.

2.  Treatment records from the Charleston, 
South Carolina, Naval hospital should be 
obtained and associated with the claims 
file.  Evidence of a negative response to 
attempts to obtain these records should 
also be associated with the claims file.

3.  Treatment records from Lens Crafters 
should be associated with the claims file.  
Send the veteran a release for these 
records.  If these records cannot be 
obtained, then evidence of the attempts to 
obtain the records should be associated 
with the claims file.

4.  Treatment records from Dr. Gillma 
should be associated with the claims file.  
Send the veteran a release for these 
records.  If these records cannot be 
obtained, then evidence of the attempts to 
obtain the records should be associated 
with the claims file.

5.  Treatment records from Dr. McSanby 
should be associated with the claims file.  
Send the veteran a release for these 
records.  If these records cannot be 
obtained, then evidence of the attempts to 
obtain the records should be associated 
with the claims file.

6.  Treatment records from Dr. Benty 
should be associated with the claims file.  
Send the veteran a release for these 
records.  If these records cannot be 
obtained, then evidence of the attempts to 
obtain the records should be associated 
with the claims file.

7.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

